Citation Nr: 1811063	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-15 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for a gastric ulcer.

2. Entitlement to a compensable rating for folliculitis.

3. Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Charles D. Romo, Esquire


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to April 1984.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran continued to treat the underlying disease process which caused his service-connected gastric ulcer. 

2. In the absence of his prescribed medication, the Veteran's gastric ulcer would likely have been productive of a moderate gastric ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  

3. The Veteran's folliculitis has not been shown at any time to have affected at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or to have required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period.

4. The Veteran has been assigned a schedular rating of at least 10 percent for the service-connected disabilities for the entire appeal period.


CONCLUSIONS OF LAW

1. The criteria for an increased rating of 20 percent, but no higher, for a gastric ulcer have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7304 (2017).

2. The criteria for a compensable rating for folliculitis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2017).

3. As a rating of at least 10 percent has been assigned for the entire period on appeal, the issue of entitlement to a 10 percent rating based on multiple, noncompensable service-connected disabilities is rendered moot.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.324 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Gastric Ulcer
The Veteran contends that he is entitled to a higher rating for his service-connected gastric ulcer currently rated as noncompensable under 38 C.F.R. § 4.114, Code 7304.  
Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).
Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).
The Veteran's service connected gastric ulcer is currently rated as noncompensable for the entire period on appeal.  38 C.F.R. § 4.114, Code 7304.  Diagnostic Code 7304 provides the criteria for rating gastric ulcers.  A mild gastric ulcer with recurring symptoms once or twice yearly warrants a 10 percent rating.  A moderate gastric ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations warrants a 20 percent rating.  A 40 percent rating will be assigned where there is evidence of a moderately severe gastric ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted where there is evidence of a severe gastric ulcer; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis, or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Id.
Here, on VA examination in August 2011, the Veteran reported gnawing or burning pain daily or more often, episodic diarrhea, and weekly nausea, but no vomiting.  The examiner noted no history of hospitalization or surgery, periods of incapacitation, episodes of abdominal colic, nausea, or vomiting and abdominal distention.  The examiner also noted no episodes of hematemesis or melena, no significant signs of weight loss or malnutrition, and no signs of anemia.  The examiner diagnosed the Veteran with antral ulcer, resolved, and GERD.  However, the examiner indicated that the Veteran's current treatment included two tablets of Pantoprazole each day. 
On VA examination in April 2014, the Veteran complained of infrequent episodes of epigastric distress and reflux.  The VA examiner diagnosed the Veteran with antral ulcer, resolved.  The examiner stated that the Veteran's most recent EGD and available records from December 2010 showed no evidence of an active ulcer. However, the examiner noted that the Veteran's current treatment plan included taking continuous medication for epigastric distress and reflux.  
After a review of the evidence of record, the Board finds that an increased rating of 20 percent for the Veteran's service-connected gastric ulcer is warranted.
The Board acknowledges that the August 2011 and April 2014 VA examiners stated that the Veteran's gastric ulcer resolved.  However, the Board finds that, throughout the period on appeal, the Veteran continued to treat the underlying disease process which ultimately caused his service-connected gastric ulcer disability.  In this regard, the Veteran's STRs document complaint and treatment of chronic gastritis during service in March 1980. See March 1990 Service Treatment Records.  The Veteran's VA treatment records document that the Veteran's chronic gastritis ultimately led to development of his service-connected ulcer disability.  See July 2011 VA Treatment Records.  The Veteran's VA examination reports and VA treatment records document that he continued to take medication, including proton pump inhibitors, to treat his epigastric distress (gastritis, GERD, hiatal hernia) and to prevent development of gastric ulcers.  See VA Treatment Records and August 2011 and April 2014 VA Examination Reports.  It is thus clear that were it not for the treatment prescribed for the gastritis, he would likely develop another symptomatic ulcer.  The Board as a result finds that as the gastritis is part of the disease process underlying the service-connected disability, it follows that the manifestations of gastritis should be taken into consideration when determining the appropriate disability rating for the Veteran's service-connected disability.
In this regard, the Board does not consider any ameliorative effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  In light of the forgoing, and the Veteran's complaints of burning pain daily or more often, episodic diarrhea, and weekly nausea, but no vomiting, the Board finds that the Veteran's gastric ulcer would likely have been productive of a moderate gastric ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations, in the absence of his prescribed medication.  Therefore, the Veteran's gastric ulcer disease meets the criteria for a 20 percent rating.  
The criteria for a rating higher than 20 percent, however, are not met, as there is no evidence which demonstrates or suggests that when the ameliorative effects of medication are not considered, the Veteran's condition would be appropriately classified as moderately severe.  For example, there is no actual evidence of severe symptoms two or three times a year averaging 10 days in duration, such as would be typical in a moderately severe condition ameliorated by medication.  
In sum, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's gastric ulcer has been productive of at least recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  Accordingly, a 20 percent rating, but no higher, under Diagnostic Code 7304 is warranted.  38 C.F.R. § 4.114, Diagnostic Code 7304.
Folliculitis
The Veteran contends that he is entitled to a higher rating for his service-connected folliculitis currently rated as noncompensable under 38 C.F.R. § 4.118, Code 7806.  
Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.
Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).
The Veteran's service connected folliculitis is currently rated as noncompensable for the entire period on appeal.  38 C.F.R. § 4.118, Code 7806.  Under Diagnostic Code 7806, dermatitis may also be alternatively rated under the following Diagnostic Codes depending upon which symptoms of the disability predominate: (1) Diagnostic Code 7800 applies if there is disfigurement of the head, face or, neck; or (2) Diagnostic Code 7801, 7802, 7803, 7804, or 7805 for scarring.  Here, the Board finds that Diagnostic Code 7806 is the most appropriate diagnostic code as the Veteran's skin condition has not caused disfigurement of the head, face, or neck.  Additionally, scarring is not predominant.
Under Diagnostic Code 7806, a 0 percent rating is warranted for involvement of less than 5 percent of the entire body or less than 5 percent of exposed areas affected and no more than topical therapy required during the past 12-month period, a 10 percent rating is warranted where the area of involvement is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. Comparatively, a 30 percent rating is warranted where the area of involvement is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; with a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period. Lastly, a 60 percent rating-the highest available under this particular diagnostic code-requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or; with the need for constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs in the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.
On July 14, 2017, the Federal Circuit issued a precedential opinion in Johnson v. Shulkin, that reversed and remanded a decision by Court of Appeals for Veterans Claims (Veterans Court) which held that Diagnostic Code 7806 under 38 C.F.R. § 4.118, a  rating for skin disabilities, unambiguously defines topical corticosteroid treatment as "systemic therapy" rather than "topical therapy."  The Court found that the structure and content of Diagnostic Code 7806 make clear that it contemplates two types of therapy, "systemic therapy" and "topical therapy," as the operative terms of the diagnostic code, not the exemplary reference ("such as") to corticosteroids. Further, that the use of "such as" in Diagnostic Code 7806 did not mean that all forms of treatment with "corticosteroids and other immunosuppressive drugs," no matter how narrowly localized in their impact, count as "systemic therapy." The Federal Circuit went on to explain that nothing in Diagnostic Code 7806 displaces the accepted understandings of systemic therapy and topical therapy to permit a topical therapy that affects "only therapy to which it is applied" to count as systemic therapy under that code.  The Federal Circuit indicated that the use of topical corticosteroids does not automatically mean systemic therapy because Diagnostic Code 7806 distinguishes between systemic therapy and topical therapy, and that based on the facts and circumstances of each case a topical steroid could be considered either systemic therapy or topical therapy.  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).
Here, on VA examination in August 2011, the VA examiner indicated that the Veteran's treatment in the last twelve months included Doxycycline and topical corticosteroids used 6 weeks or more, but not constant.  The examiner noted no systemic manifestation due to any skin diseases and labeled Doxycycline as "other oral medications."  The examiner indicated that the Veteran was not using systemic corticosteroids or other immunosuppressive medication by leaving this section unchecked on the VA examination report.  The examiner documented past diagnoses of dermatitis or eczema and folliculitis, but noted that there was no area of the skin affected by folliculitis or dermatitis.  The examiner also documented that less than five percent total body area was affected by infections of the skin.
On VA examination in April 2014, the VA examiner noted a diagnosis of pseudofolliculitis barbae.  The examiner documented no systemic manifestations due to any skin diseases and no treatment with oral or topical medications in the past twelve months for any skin condition.  The examiner also documented mild post inflammatory hyperpigmentation in hair bearing areas of the face which involved less than five percent of total body area and less than five percent of exposed body area. 
Additional VA treatment records associated with the claims file show no evidence of treatment using systemic corticosteroids or other immunosuppressive medication to treat a skin condition; and no evidence that at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas, of the Veteran's body was affected by a skin condition.
In sum, the VA treatment records and examination reports are found to provide highly probative evidence against the claim on appeal.  The Board is unable to view any of the VA examination findings as showing that the Veteran's folliculitis more nearly approximates the criteria for a compensable rating at any time.  Accordingly, the schedular criteria for the next higher, 10 percent, rating are not met (or approximated, see 38 C.F.R. § 4.7), and a schedular rating in excess of the 0 percent currently assigned is not warranted.

Evaluation based on multiple, noncompensable, service-connected disabilities
According to 38 C.F.R. §  3.324, whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  The provisions of 38 C.F.R. § 3.324 are predicated on the existence only of noncompensable service-connected disabilities.  Once a compensable rating for any service-connected disability has been awarded, the applicability of the provisions under 38 C.F.R. § 3.324 is rendered moot.  See Butts, 5 Vet. App. at 541 (1993).

Here, pursuant to this Board decision, the Veteran has been assigned a compensable (20 percent) rating for service-connected gastric ulcer for the entire period on appeal.  As he has been assigned a compensable rating for at least one of his service-connected disabilities throughout the appeal period, the issue of entitlement to a compensable rating based on multiple noncompensable service-connected disabilities has been rendered moot, and must be denied.  Id.; Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a compensable rating of 20 percent for a gastric ulcer is granted.

Entitlement to a compensable rating for folliculitis is denied.

Entitlement to a 10 percent rating based on multiple noncompensable service connected disabilities is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


